                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                       v.                             )               Case No. 19-mj-150-SAG
                                                      )
AHMAD KAZZELBACH                                      )
                                                      )


               CONSENT MOTION TO MODIFY RELEASE CONDITIONS

       The defendant, Ahmad Kazzelbach, by and through his undersigned counsel, respectfully

moves this Honorable Court to modify his conditions of release to place him on a curfew,

restricting him to his residence from 7:00 p.m. to 7:00 a.m., in lieu of the current condition of 24/7

home detention. The government and Pretrial Services consent to this request. In support of this

motion, Mr. Kazzelbach states as follows:

       1.      On January 14, 2019, Mr. Kazzelbach was charged by criminal complaint with

offenses pertaining to obtaining information from a protected computer, cyberstalking, and

aggravated identity theft. Mr. Kazzelbach had an initial appearance on the complaint on January

22, 2019. He was released on conditions the same day.

       2.      Mr. Kazzelbach’s current release conditions are very restrictive. They include

location monitoring and a restriction to his residence except for medical and legal appointments,

among other conditions. During his four months on pretrial supervision, Mr. Kazzelbach has been

fully compliant with all conditions of release.

       3.      In light of Mr. Kazzelbach’s good performance on pretrial release to date, the

parties are in agreement that 24/7 home detention is no longer necessary and less restrictive

conditions are now appropriate.



                                                  1
       4.       Undersigned counsel has conferred with AUSA Jeffrey Izant and with U.S. Pretrial

Services Officer Kenneth Langston and both have stated that they consent to the proposed

modification.

       For all of these reasons, we respectfully request that the Court enter an order modifying

Mr. Kazzelback’s release conditions to remove the requirement of 24/7 home detention and replace

it with a curfew from 7:00 p.m. to 7:00 a.m. A proposed order is attached.

                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender


                                             ________/s/__________________
                                             ELIZABETH G. OYER (#95458)
                                             Assistant Federal Public Defender
                                             100 South Charles Street
                                             Tower II, 9th Floor
                                             Baltimore, Maryland 21201
                                             Telephone: (410) 962-3962
                                             Facsimile: (410) 962-0872
                                             Email: Liz_Oyer@fd.org




                                                2
